Exhibit 10.2
August 17, 2011
Zhongjixuan Investment Management Company Ltd.
3F, No.4 Building
No.7 Wanshou Road (West)
Beijing, China
Attention: Mr. Feng Feng
China Energy Industry Holding Group Co., Limited
6F, South Building
15B Wanshou Road
Beijing, China
Attention: Mr. Zhao Chuan Qi
RE: Amendment to Share Purchase Agreement
Dear Messrs. Feng and Qi:
This letter serves to amend the Share Purchase Agreement dated March 31, 2011 by
amending and restating Clause 8.2.4 in its entirety as follows:
“by any Party, if the Closing Date does not occur by December 31, 2011 (the
“Outside Date”), provided that if the Closing Date is delayed by any
investigation, review, approval or similar procedures required by any U.S.A. or
Chinese governmental agency or competent authority for the consummation of the
transactions under this Agreement, then the Outside Date shall be extended to
the twentieth Business Day after the completion of such investigation, review,
approval or similar procedures; or”
Except as modified by this letter, the Share Purchase Agreement remains in full
force and effect.
If the foregoing correctly sets forth our understandings in principle, please so
indicate by signing this letter in the space provided below and returning a copy
to the undersigned. This letter amendment may be executed in or more
counterparts by original, facsimile or original scanned email signature, each of
which will constitute an original and all of which will together constitute one
and the same instrument.
[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS THEREOF, this letter has been signed by the parties as of the date
stated at the beginning of this letter.
Synthesis Energy Systems, Inc.

         
By:
  /s/ Robert Rigdon
 
Robert Rigdon    
 
        Zhongjixuan Investment Management Company Ltd.    
 
       
By:
  /s/ Feng Feng
 
Feng Feng    
 
        China Energy Industry Holding Group Co., Limited    
 
       
By:
  /s/ Feng Feng
 
Feng Feng    

 

 